DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12-16 of U.S. Patent No. 10,782,643 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding claims are broader and thus fully met.  Note that the terms “first longitudinal end” and “engagement member” in the outstanding claims correspond to the terms “second longitudinal end” and “second latch-receiving shelf” in the patent, respectively.  Claims 6 and 12-16 of the patent claim additional limitations that are not present in the outstanding claims, and it would have been obvious not to claim these limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (US 2017/0075293, hereinafter “Fukasawa”).
Regarding claim 1, Fukasawa teaches a toner cartridge B1 (Fig. 3, ¶36), comprising: 2
a housing 16 having a top (uppermost part of 16; Fig. 3), a bottom (part of 16 directly below 10 and 12, bordering developing chamber 16c; Fig. 3), a first side (side on which memory 47 is disposed; Fig. 1) and a second side (side directly under 13f in Fig. 13A) positioned between a first 3longitudinal end (end of 16 shown in Fig. 6) and a second longitudinal end (end of 16 shown in Fig. 5) of the housing, the housing has a 4reservoir 16 for holding toner t (¶ 42); 
5a first electrical contact 47a and a second electrical contact 13f on the first longitudinal end of the 6housing (Figs. 1 and 6) for contacting a first corresponding electrical contact 120 in an image forming 7device (Fig. 13A;  ¶¶ 102-104) and a second corresponding electrical contact in the image forming device when 8the toner cartridge is installed in the image forming device (¶ 64), the first electrical contact 47a of 9the toner cartridge is electrically connected to processing circuitry 47 positioned on the 10housing (¶ 64), the second electrical contact 13f of the toner cartridge is electrically connected to 11an imaging component 13 positioned on the housing (Fig. 3, ¶ 64), the first electrical contact 47a of the toner 12cartridge is positioned higher than the second electrical contact 13f of the toner cartridge (see Fig. 1); 13and 
14an engagement member 46b/46c on the first longitudinal end of the housing, a contact surface (outer surface of 46b/46c; note Fig. 13A which shows that the outer surface contacts 81 at a minimum of 5 different points) of 15the engagement member is unobstructed from above (see Fig. 6) permitting the contact surface of 16the engagement member to contact a corresponding hold-down 81/81a in the image forming 17device (Figs. 9 and 13A-B, ¶ 70) and 
Regarding claim 2, Fukasawa teaches the toner cartridge of claim 1, wherein the contact surface of the engagement member is 2positioned directly above at least a portion of the second electrical contact 13f of the toner cartridge (Fig. 13A).

    PNG
    media_image1.png
    582
    581
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Lateral dimension)]Regarding claim 3, Fukasawa teaches the toner cartridge of claim 1, wherein the contact surface of the engagement member 2overlaps with at least a portion of the first electrical contact of the toner cartridge and at least a 3portion of the second electrical contact of the toner cartridge along a lateral dimension of the 4housing that runs from the first side to the second side (see annotated Fig. 13A below).











Regarding claim 6, Fukasawa teaches the toner cartridge of claim 1, wherein the engagement member 46b/46c is formed integrally with 2a portion of the housing 46 (Fig. 8A, ¶ 65) that protrudes outward away from the first longitudinal end of the housing (46 protrudes outward away from housing 16 shown in Figs. 8A and 8B) and that supports the second electrical contact 13f of the toner cartridge (¶ 98).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These documents were either provided by Applicant or cited by Examiner in the parent case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852